                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )        Case No: 4:20CR3068
                                              )
                       Plaintiff,             )
                                              )       DEFENDANT’S CLOSING
       vs.                                    )       ARGUMENT IN SUPPORT
                                              )       OF DEFENDANT’S MOTION
MATTHEW CARPENTER,                            )       TO DISMISS THE INDICTMENT
                                              )
                       Defendant.             )

       Matthew Carpenter, (“Carpenter”), the Defendant, by and through his attorney hereby

submits the following written closing argument in support of his Motion to Dismiss the Indictment

due to the Government’s failure to preserve and the destruction of material and potentially

exculpatory evidence of drugs in this drug possession case, violating Mr. Carpenter’s due process

rights and rendering a criminal trial for Mr. Carpenter fundamentally unfair.

                                          ARGUMENT

       Mr. Carpenter asserts that he has met his burden, and therefore the Indictment against him in

this case should be dismissed. The material evidence destroyed in this matter includes all the

collected methamphetamine found during the search. Mr. Carpenter asserts that the evidence was

destroyed in bad faith while the federal case was pending and while the police department was aware

of the pending federal matter. The evidence should have been kept until the conclusion of the federal

matter against Mr. Carpenter.

Approval by County Attorney to Destroy Drugs

       County Attorney, Mike Mefford, testified at the hearing that he no longer needed the

evidence for his case, and he appeared indifferent to whether it mattered if any other agency would

need the evidence. Mr. Mefford agreed that the evidence was necessary for his case, and further

                                                  1
agreed that the Government would also believe the evidence is necessary for its case. Mr. Mefford’s

testimony was not clear, and he appeared to change his answers regarding when he was made aware

of Mr. Carpenter’s federal matter. First, Mr. Mefford explained that he is so experienced in the area

of state cases going federal that just based on the fact pattern of a case he can guess when a state case

will go to federal court. He later testified that he was not for sure if Mr. Carpenter did ever receive a

federal indictment. However, he also testified that the state case was dismissed because the federal

case was filed, but he didn’t know about the federal case until he received an e-mail from the

investigator the day he filed the Motion to Dismiss the state case. Then, Mr. Mefford was later

corrected when confronted with the evidence he had received an e-mail from the investigator stating

the federal indictment was filed four days after the case was dismissed. Jason Garrells, the

investigator, testified earlier in the hearing that he knew the state case was dismissed because there

had been a federal indictment filed, and he had communicated with Mike Mefford about the

indictment.

        Mr. Mefford’s testimony does not seem accurate, and his story changed too many times. In

plaintiff’s exhibit #20, Mr. Mefford stated that “I filled out a ‘Property Release Form.’’” However,

during testimony, Mr. Mefford stated someone on his staff filled it out, and he did not even believe it

came from his office. Mr. Mefford believed all of those documents were created by Kearney PD

only. Yet, earlier in the hearing, Jeff Dowling testified that Mr. Mefford’s office created the property

release form, and he knew that for certain based on the lack of a user code on the form.

Not all of the Property was Destroyed

        One of the most confusing pieces of evidence, also the best supporting evidence for the bad

faith destruction of the evidence, is that not all of the evidence in the state case was destroyed. All

three witnesses testified regarding the destruction of evidence after a case is a closed. It is destroyed
                                                   2
mainly to free up space in the property room. However, out of the 35 items belonging to Mr.

Carpenter’s state case, only eleven of those items were marked to be destroyed a mere one month

after the dismissal of the state case. Mr. Dowling testified that his office will begin reviewing cases

about eighteen months old or older to see if the evidence can be destroyed, but it does not make

much sense to review newer cases. Mr. Carpenter’s state case had been pending for eight months by

the time it was dismissed and nine months when the property release form was provided to Mr.

Dowling. Six months later when it was discovered that the property was destroyed, the twenty-four

remaining items were still in property, including a tool box, tools, cell phones, and a purse all of

which are much larger items than pieces of paper and the small bags of methamphetamine which

were destroyed. (See Plaintiff’s Exhibit #10).

This is the First time This Happened

        Another piece of evidence presented at the hearing that supports a finding of bad faith is that

this is the first time this happened. Mr. Mefford testified that he has been a prosecutor for twenty-

two years “this time,” and this is the first time this has happened. Mr. Dowling has been an evidence

technician for fifteen years, and this is the first time for him. Add that to the piecemeal destruction of

evidence and confusing testimony from Mr. Mefford, and it is clear that the destruction of the drugs

was done in bad faith. Although the Kearney PD did not previously have a system in place to ensure

evidence is not prematurely destroyed, this was still the first-time property was destroyed and that in

and of itself is suspicious. It would seem to support the assertion that there was previously some sort

of standard practice or policy in place to prevent this type of event from happening, which did not

occur. Officer Garrels notified Mr. Mefford by e-mail that a federal case was pending against Mr.

Carpenter, and still he approved the destruction of evidence a month later.

        In Arizona v. Youngblood, the United States Supreme Court opined that, “Our decisions in
                                                    3
related areas have stressed the importance for constitutional purposes of good or bad faith on the part

of the Government when the claim is based on loss of evidence attributable to the Government.” 488

U.S. 51, 57 (1988). Mr. Carpenter asserts that bad faith does not have to mean the act was done for

sinister or nefarious reasons, but the carelessness and indifferent attitude of Mr. Mefford regarding

the Government’s need of the destroyed evidence supports a finding of bad faith.

        In U.S. v. Webster, an officer in that case testified that, “if he knew the Defendant’s case had

been moved from Polk County District Court to the United States District Court, that he would not

have applied for the order to destroy the drugs related to the case.” U.S. v. Webster, 497 F.Supp.2d

966, 969 (2007). The Officer would not have destroyed the evidence because he knew that evidence

was still important to the federal case, as it is here. The Kearney Police Department, the Buffalo

County Attorney’s Office, and the Government all knew there was a pending federal case that could

still proceed to trial, but the evidence was still destroyed three months after the state case closed.

                                           CONCLUSION

        To only allow the remedy of a dismissal IF the defendant can show the Government acted in

bad faith is equivalent to saying that it is perfectly acceptable for the state to make an “oops” mistake

when trying to take away a defendant’s freedom and liberty. Any destruction or loss of material

evidence should not be looked at so lightly. Mr. Carpenter respectfully requests that the Court enter

an order dismissing the single count Indictment against Mr. Carpenter with prejudice.




                                                   4
                                               Respectfully Submitted,
                                               Matthew Carpenter, Defendant

                                       By:     s/ Candice C. Wooster
                                               Candice C. Wooster, #25318
                                               Brennan, Nielsen, & Wooster Law Offices
                                               610 J Street, Suite 200
                                               Lincoln, NE 68508
                                               Phone: 402-441-4848
                                               Fax: 402-441-4840
                                               candice@brennannielsenlaw.com



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 9th, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to AUSA Daniel
Packard.

                                       By:     s/ Candice C. Wooster
                                               Candice C. Wooster, #25318




                                                  5
